Citation Nr: 1816265	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-27 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an upper arm condition, claimed as a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1971.

This appeal comes before the Board of Veterans Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in New Orleans, Louisiana. A transcript of the hearing is of the record. 

In September 2016, the Board found that new and material evidence was received and reopened the claim. In September 2016 and May 2017, the Board also remanded the claim for an addendum opinion regarding the etiology of the Veteran's left shoulder disability. However, upon review of the record, the Board finds that an additional remand for an addendum opinion is necessary. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board last remanded this matter for an addendum opinion in May 2017. Accordingly, an addendum VA opinion was furnished in July 2017. However, upon review of the record, the Board finds that an additional addendum opinion is needed.

Primarily, regarding the presumption of soundness, the July 2017 VA examiner answered the first of the salient questions, whether there is clear and unmistakable evidence that the Veteran's left shoulder disability preexisted service, in the negative. Therefore, the presumption of soundness has not been rebutted and it would be ostensibly impossible to overcome that burdensome standard of proof. 

Thus, the sole question is whether the left shoulder disability is at least as likely as not related to an in-service event or injury in service. The May 2017 VA examiner opined that the Veteran's left shoulder disability was less likely than not incurred in or caused by the Veteran's service. The VA examiner supported his opinion by repeating the Veteran's medical history, to include treatment for his left shoulder in service. The VA examiner ultimately supported his opinion by noting that the Veteran only went to sick call once for the left shoulder and was advised to rest, with no profile given. 

However, as noted in the Board's previous remands, the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, service connection may be granted where there is a current diagnosis, credible evidence of an in-service event or injury, and a sound basis upon which to attribute the post-service findings to the injury or event in service. See Hensley, 5 Vet. App. at 159; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the VA examiner has not provided an opinion supported by medical rationale that addresses the Veteran's assertions as to his in-service left shoulder injury and noted in-service treatment. Thus, the Board remands this matter for an addendum opinion that considers the Veteran's testimony and medical history including such testimonial assertions, and is supported by medical knowledge. 

Upon remand, the Board seeks a new opinion as to the etiology of the Veteran's left shoulder disability. See Stegall, 11 Vet. App. at 270-71.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and/or private treatment records. Should they exist, associate such records with the Veteran's electronic claims file.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from a new VA examiner. The claims file, to include this remand and the July 2016 Travel Board hearing transcript, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If, but only if, the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (50 percent or more probability) that the left shoulder disability is related to or the result of the Veteran's service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against. 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a May 1971 service treatment record indicating that the Veteran was treated for a rotator cuff injury of his left shoulder, and the assertions of the Veteran.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.
Again, the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford, 3 Vet. App. at 89 .

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




